Exhibit 10(c)(xvii)

 

SECOND AMENDMENT TO LEASE

 

THIS AMENDMENT is made and entered into this 3rd day of December, 2004, by and
between Middlelex Development Limited Partnership (hereinafter referred to as
“Landlord”) and American Science and Engineering, Inc., a Massachusetts
corporation (hereinafter referred to as “Tenant”).

 

BACKGROUND:

 

A.           Landlord and Tenant entered into a lease dated January 12, 1995, as
amended by a First Amendment dated as of June 11, 1997 (the “Lease”), with
respect to 115,200 square feet (the “Existing Premises”) on the first floor of
the building (the “Building”) located at 829 Middlesex Turnpike, Billerica,
Massachusetts (the Building and the land on which it is situated are referred to
herein as the “Property”).

 

B.           The parties now desire to extend the term of the Lease for an
additional period commencing as of March 1, 2005 and ending ten (10) years after
the Final Funding Date (defined below);

 

C.           Tenant desires to lease additional space consisting of (i) certain
high bay space consisting of approximately 26,200 rentable square feet which is
to be constructed by Tenant as an addition to the Building in accordance with
the terms of this Amendment, substantially in the location shown on Exhibit D
attached hereto (the “High Bay Premises”) and (ii) certain additional space in
the Building consisting of 24,974 rentable square feet, substantially as shown
on Exhibit A attached hereto (the “Additional Premises”), to increase the floor
area of the Premises to approximately 166,374 rentable square feet in the
aggregate;

 

D.           Tenant also desires that Landlord perform certain other
improvements and upgrades to existing areas and systems of the Building, as set
forth herein;

 

E.            Landlord has agreed to lease the Additional Premises and the High
Bay Premises to Tenant, to perform the improvements and upgrades and demising
work more particularly described herein, and to amend the Lease in other
respects, and now the parties desire to modify the Lease accordingly;

 

NOW THEREFORE, in consideration of the mutual undertakings contained herein, and
for other good and valuable consideration, Landlord and Tenant hereby agree as
follows, effective as of the date hereof (the “Effective Date”):

 

1.            Extension of Term. As of the Effective Date, the Term specified in
Section 1.1 of the Lease is hereby extended and shall expire on the last day of
the tenth (10th) Year(1) after the Final Funding Date. The “Final Funding Date”
shall be that date which is the last day of the 11th

 

--------------------------------------------------------------------------------

(1)           The term “Year” as used herein shall mean a period of twelve (12)
consecutive full calendar months. The first Year shall begin on the Final
Funding Date it the Final Funding Date is the first day of a calendar month; if
not, then the first Year shall commence upon the first day of the calendar month
next following the Final Funding Date. Each succeeding Year shall commence upon
the anniversary date of the first Year.

 

--------------------------------------------------------------------------------


 

full calendar month following the Site Plan Approval Date. The term “Site Plan
Approval Date” shall mean the date on which the Town of Billerica approves the
site plan modification contemplated by the provisions of Paragraph 20 of this
Amendment, and any and all appeal periods applicable thereto have expired.

 

2.            Demise of Additional Premises and High Bay Premises: Additional
Premises Reduction. A. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord, subject to and with the benefit of the terms, covenants,
conditions and provisions of the Lease, the Additional Premises and the High Bay
Premises for a term commencing on the Additional Premises Commencement Date with
respect to the Additional Premises and for a term commencing on the High Bay
Premises Commencement Date with respect to the High Bay Premises, and continuing
in each instance coterminously with the Term of the Lease as extended by
Paragraph 1 above. The “Additional Premises Commencement Date” shall be the date
which is the earlier to occur of (a) the date on which Landlord disburses the TI
Allowance for Phase III, as hereinafter defined, and (b) the Final Funding Date.
The “High Bay Premises Commencement Date” shall be the date which is the earlier
to occur of (a) the date on which a temporary Certificate of Occupancy has been
issued by the Town of Billerica for the High Bay Premises, and (b) the Final
Funding Date. The term “Premises” as used in the Lease and in this Amendment
shall collectively mean the Existing Premises, the High Bay Premises and the
Additional Premises, as the context so requires.

 

B.   The Additional Premises are leased to Tenant in “as-is” condition, without
any representations or warranties by Landlord as to their condition or
suitability for Tenant’s use, and without any obligation by Landlord to perform
any construction or improvements to the Additional Premises, except that
Landlord shall, at its expense and so as to conform to all Applicable Laws
(defined in Paragraph 5 below), (i) cause to be constructed a demising wall to
separate the Additional Premises from the remainder of the Temporary Space as
soon as practicable after the Effective Date, but no later than the date which
is sixty (60) days following the Site Plan Approval Date, and (ii) separately
demise the electrical systems, the heating, ventilating and air-conditioning
systems and the life safety systems to effectively serve the Additional
Premises, no later than the date which is thirty (30) days after Tenant vacates
that portion of the Temporary Space remaining after Landlord constructs the
demising wall contemplated in clause (i) of this subparagraph B. Landlord may
elect to commence any such work during Tenant’s occupancy of the Temporary
Space, and if Landlord so elects, Tenant shall cooperate with Landlord’s
reasonable requirements to facilitate the performance of the demising work.
Tenant shall pay Additional Rent to Landlord on account of Taxes and Operating
Costs with respect to the Additional Premises as set forth in Paragraph 3 below.

 

C.   Tenant shall have the option to reduce the total area of the Premises by
deleting up to 5,000 square feet of rentable floor area from the Additional
Premises contiguous to the Vacant Space and comprising a configuration approved
by Landlord (such deleted area being referred to herein as the “Deleted
Premises”), provided Tenant gives notice to Landlord of its exercise of such
option no later than thirty (30) days following the Site Plan Approval Date,
which notice shall contain Tenant’s designation of the Deleted Premises and an
effective termination date, which shall be no later than thirty (30) days
following the date of Tenant’s notice as aforesaid. If Tenant satisfies all of
the conditions of the preceding sentence, then

 

--------------------------------------------------------------------------------


 

effective as of the early termination date specified in Tenant’s notice, without
need for a formal amendment, the Lease, as amended hereby, shall automatically
be deemed further amended and shall terminate with respect only to the Deleted
Premises, and from and after the early termination date each of the items listed
below shall be proportionately decreased to reflect the deletion of the rentable
floor area of the Deleted Premises:

 

(1)          the Rentable Floor Area of the Premises specified in Paragraph
3(F);

 

(2)                                 each adjustment of the Annual Fixed Rent
Rate specified in Paragraph 3(D);

 

(3)                                 each adjustment of the Monthly Fixed Rent
Rate specified in Paragraph 3(D);

 

(4)          the Tenant’s Percentage specified in Paragraph 3(F); and

 

(5)                                 the TI Allowance specified in Paragraph 7(A)
(i.e., by deleting from the amount specified in Paragraph 7(A) the sum of $34.00
times the rentable floor area of the Deleted Premises).

 

In addition, Exhibit A hereto shall be modified to indicate the reduction of the
Additional Premises; and the rentable floor area of the Additional Premises
specified in recital “C” at the beginning of this Amendment shall be reduced by
subtracting therefrom the rentable floor area of the Deleted Premises.

 

Notwithstanding any of the foregoing, at the request of either party, Landlord
and Tenant shall execute and deliver an amendment confirming the amounts of the
reduced Premises floor area, the Fixed Rent, the Tenant’s Percentage and the TI
Allowance listed above, and any other applicable changes as a result of a
reduction in the area of the Premises by the deletion of the Deleted Premises.

 

D.   Tenant will cause to be constructed the High Bay Premises in accordance
with the provisions of Paragraph 6 of this Amendment.

 

3.            Fixed Rent; Additional Rent; Certain Amendments as of Final
Funding Date. A. It is the intent of the parties that Tenant shall commence to
pay fixed rent and additional rent to Landlord for the High Bay Premises as of
the High Bay Premises Commencement Date. Accordingly, Tenant shall pay fixed
rent for the High Bay Premises to Landlord in the manner specified for the
payment of fixed rent in Section 4.1 of the Lease, at annual and monthly rates
of $203,050.08 and $16,920.84, respectively, from the High Bay Premises
Commencement Date through the day before the Final Funding Date, and thereafter
as set forth in Paragraph E below. For the purposes of determining Tenant’s
Percentage of Taxes and Tenant’s Percentage of Operating Costs under Article 4
of the Lease with respect to the High Bay Premises, the Tenant’s Percentage for
the High Bay Premises shall be 14.07%. For the purposes of this Amendment and
the Lease, including without limitation the provisions of Sections 8.1 and 8.2
thereof, the term “Fixed Rent” as used in the Lease shall mean and include the
rent payable by Tenant for the

 

--------------------------------------------------------------------------------


 

High Bay Premises as set forth in this subparagraph A.

 

B.   With respect to the Existing Premises, Tenant shall continue to pay Fixed
Rent from the Effective Date at the Annual Fixed Rent Rate of $604,800.00 (i.e.,
$5.25 per rentable square foot), and the Monthly Fixed Rent Rate of $50,400.00
until the last day of the calendar month in which the first TI Disbursement Date
occurs. As used herein, the term “TI Disbursement Date” shall mean, as to any
Phase (as hereinafter defined), the date on which Landlord disburses the TI
Allowance for such Phase.

 

C.   Tenant shall pay Fixed Rent for the Additional Premises and the Existing
Premises at an increased rental rate for any portion of the Additional Premises
and Existing Premises, as applicable, in which a Phase of Tenant’s Work has been
completed and Landlord has disbursed the TI Allowance for such Phase. As used
herein, the term “Phase” shall mean the portion of the Premises shown as Phase
I, Phase II, Phase III and Phase IV, as applicable, on Exhibit G hereto.
Commencing as of the first day of the calendar month following the first TI
Disbursement Date, and thereafter on the first day of any calendar month
following each successive TI Disbursement Date, Tenant shall pay Fixed Rent at
the rate of $7.75 per rentable square foot times the rentable area of the
applicable portion of the Existing Premises, or the Additional Premises, in
which Tenant has completed a Phase of Tenant’s Work. The formula specified in
the preceding sentence shall be utilized to increase the Fixed Rent
contemporaneously with each disbursement of the TI Allowance for a Phase of
Tenant’s Work in the Premises, as applicable. For the purposes of calculating
the increases in Fixed Rent payable by Tenant, Tenant shall specify the rentable
square footage included in a Phase of Tenant’s Work for which the TI Allowance
is being disbursed, and shall submit to Landlord with each disbursement request
Tenant’s determination of such square footage (which shall be determined by
measuring the entire floor area contained within such Phase, taking measurement
from the outside of any exterior wall and to the middle of any demising wall),
subject to verification by Landlord’s architect. The foregoing increases
notwithstanding, Tenant shall continue to pay Fixed Rent at the rate of $5.25
per rentable square foot times the rentable area of the Existing Premises in
which a Phase of Tenant’s Work has not been completed and the TI Allowance has
not been disbursed, until the earlier of (i) the Final Funding Date, or (ii) the
TI Disbursement Date for such Phase of the Existing Premises. A Phase of
Tenant’s Work shall be deemed “completed” on the date Tenant properly submits to
Landlord the documentation required for payment of the TI Allowance for such
Phase pursuant to Paragraph 7(B) below.

 

D.   As of the Final Funding Date, Tenant shall be obligated to pay Fixed Rent
to Landlord calculated at the rate of $7.75 per rentable square foot times the
rentable floor area of 100% of the Premises, even if each Phase of Tenant’s Work
and the High Bay Work are not then complete. Accordingly, commencing as of the
Final Funding Date, the Annual Fixed Rent Rate and the Monthly Fixed Rent Rate
specified in Section 1.1 of the Lease, shall each be further amended and
increased as set forth below:

 

--------------------------------------------------------------------------------


 

Period:

 

Annual Fixed Rent Rate:

 

Monthly Fixed Rent Rate:

 

 

 

 

 

Final Funding Date(2) through the end of 4th Year:

 

$

1,289,398.50 (i.e., $7.75 psf)

 

$

107,449.87

 

 

 

 

 

5th Year through 7th Year:

 

$

1,414,179.00 (i.e., $8.50 psf)

 

$

117,848.25

 

 

 

 

 

8th Year through 10th Year:

 

$

1,538,959.50 (i.e., $9.25 psf)

 

$

128,246.62

 

The above rental amounts shall be proportionately reduced as applicable if
Tenant exercises its right pursuant to Paragraph 2(C) to reduce the area of the
Premises.

 

E.    Tenant shall pay additional rent to Landlord on account of Taxes and
Operating Costs allocable to the Additional Premises pursuant to the provisions
of Article 4 of the Lease and this subparagraph. If the Additional Premises
Commencement Date occurs prior to the Final Funding Date, for the purposes of
determining the Tenant’s Percentage of Taxes and Operating Costs with respect to
the Additional Premises, the Tenant’s Percentage for the Additional Premises
shall be the ratio of the rentable area of the Additional Premises (as the same
may have been reduced pursuant to Paragraph 2(C) above) to the total rentable
area of the Building at such time. As of the Final Funding Date, the Additional
Premises shall be deemed integrated with the remainder of the Premises and the
Tenant’s Percentage shall be as set forth in subparagraph F below.

 

F.    Effective as of the Final Funding Date, the Tenant’s Percentage specified
in Section 1.1 of the Lease, as previously amended, shall be further amended and
increased to 89.36% by the inclusion of the High Bay Premises and the Additional
Premises into the Existing Premises. It is understood that the independent
percentages specified in subparagraphs A and E above with respect to the High
Bay Premises and the Additional Premises are solely for the purpose of
determining Taxes and Operating Costs applicable to such premises during the
interim period prior to the Final Funding Date and shall have no further
applicability after such date. Additionally, as of the Final Funding Date, the
Rentable Floor Area of Premises in Section 1.1 of the Lease shall be increased
to 166,374 square feet, and Exhibit A and Exhibit D attached hereto shall
collectively show the entire Premises and shall be substituted for the existing
Exhibit A to the Lease. The foregoing is subject to appropriate downward
adjustment if Tenant exercises its right pursuant to Paragraph 2(C) to reduce
the Premises.

 

4.             Demise of Temporary Space; Parking. A. Notwithstanding anything
herein to the contrary, as of the Effective Date, Landlord demises to Tenant,
and Tenant accepts the demise of, the Temporary Space (hereinafter defined), for
the Permitted Uses, in its “as-is” condition, without any representations or
warranties by Landlord and without any obligation by Landlord to construct or
prepare the Temporary Space for Tenant’s use, on all the terms and

 

--------------------------------------------------------------------------------

(2)           If the Final Funding Date is not the first day of a calendar
month, then an appropriate reconciliation shall be made and Tenant shall pay any
difference in the Fixed Rent owing to Landlord upon demand therefor.

 

--------------------------------------------------------------------------------


 

conditions of the Lease, as amended hereby, except for the obligation to pay
Fixed Rent which is hereby waived and abated in full, except as otherwise
provided below in subparagraph D. The term with respect to the Temporary Space
shall commence on the Effective Date and continue until the date (the “Temporary
Space Termination Date”) which is the earlier of (i) the Final Funding Date and
(ii) the date on which Tenant moves out of the Temporary Space and relocates to
the Existing Premises, unless terminated sooner pursuant to the terms of the
Lease or this Paragraph 4. During the period of Tenant’s occupancy of the
Temporary Space, no Fixed Rent or Additional Rent on account of Operating Costs
or Taxes shall accrue or be payable by Tenant with respect to the Temporary
Space. However, Tenant shall be obligated to pay, as Additional Rent to
Landlord, all charges and costs made by the applicable public authority for
electricity, water and other utilities furnished or consumed in the entirety of
the Temporary Space, until such time that Tenant vacates the portion of the
Temporary Space comprising the Vacant Space, as hereinafter defined. Once Tenant
vacates that portion of the Temporary Space comprising the Vacant Space, Tenant
shall pay to Landlord, as Additional Rent, its pro rata share of utility charges
equitably allocated to the Additional Premises (based upon the ratio of the
rentable area of the Additional Premises to the rentable area the Temporary
Space) until Landlord completes the work to separate the electrical and other
utilities serving the Additional Premises. Before taking occupancy of the
Temporary Space, Tenant shall deliver to Landlord certificates evidencing the
insurance required by Section 4.2.4 of this Lease, and shall obtain all permits
from the applicable governmental authorities required to occupy the Temporary
Space for the Permitted Uses, if necessary, and shall deliver copies of such
permits to Landlord. The term “Temporary Space” shall mean the approximately
44,800 square feet of space in the Building not currently occupied by Tenant, as
shown on Exhibit B attached hereto. For the purposes of this Amendment and the
Lease, including without limitation Tenant’s indemnifications contained in
Section 6.1.5 of the Lease, the term “Premises” shall be deemed to mean and
include the Temporary Space during Tenant’s occupancy thereof.

 

B.   Landlord shall have the right to terminate Tenant’s right to use and occupy
the Temporary Space, effective no earlier than the date that is four (4) months
prior to the Final Funding Date, if Landlord requires such space for another
tenant. In the event Landlord exercises the aforesaid right, (1) Landlord shall
give Tenant a written notice terminating Tenant’s right to use and occupy the
Temporary Space specifying an effective termination date that is at least thirty
(30) days after the date of Landlord’s notice, and (2) the Temporary Space
Termination Date specified in subparagraph A above shall be changed to the
effective termination date specified in Landlord’s notice.

 

C.   It is contemplated that Tenant will move out of the Temporary Space on or
before the Temporary Space Termination Date (as the same may be changed pursuant
to subparagraph B above). As of the Temporary Space Termination Date, Tenant
shall be obligated to yield-up and surrender the Temporary Space to Landlord in
broom clean condition, free of all personal property and equipment, in
substantially the same condition the Temporary Space was in on the Effective
Date, reasonable wear and tear, damage and loss by casualty and condemnation
excepted, and otherwise in accordance with, and subject to, the provisions of
Section 6.1.9 of the Lease. If Tenant shall fail to comply with the foregoing
provisions, Landlord may undertake such cleaning, repair and removal of personal
property as is required to so comply, at Tenant’s cost and expense, and Tenant
shall reimburse Landlord, as Additional

 

--------------------------------------------------------------------------------


 

Rent, within thirty (30) days after invoice by Landlord, for all such costs and
expenses. Subject to Paragraph 7 below, Tenant shall be responsible for paying
for all moving costs incurred in connection with Tenant relocating from the
Temporary Space to the Existing Premises.

 

D.   If Tenant remains in the Temporary Space beyond the Temporary Space
Termination Date, such holding over shall be without right and shall not be
deemed to create any tenancy, but Tenant shall be a tenant at sufferance only at
a daily rate of rent equal to 2 times the rent then payable by Tenant for the
remainder of the Premises. Tenant shall further indemnify Landlord against all
loss, cost and damages resulting from Tenant’s failure and delay in vacating and
surrendering the Temporary Space as provided above.

 

E.    Tenant acknowledges that the parking ratio for the Building is 3.5 spaces
per 1,000 rentable square feet of floor area. Tenant further acknowledges that
Landlord intends to lease a portion of the Temporary Space consisting of
approximately 19,810 square feet as shown on Exhibit B-l attached hereto (the
“Vacant Space”) to one or more other tenants and that Landlord needs to ensure
that an appropriate number of parking spaces is available at all times to
satisfy the parking ratio with respect to the Vacant Space. Accordingly, Tenant
shall be permitted to use, at no additional cost, all of the parking spaces on
the Property, provided, however, that at all times there shall be 70 parking
spaces available nearest to the area of the Building in which the Vacant Space
is located.

 

5.            Landlord’s Work. A. Landlord agrees to cause to be performed, at
its sole expense, the work to the front entry and facade of the Building
substantially as shown on the plan attached hereto as Exhibit C (the “Facade
Work”), and the base building improvements described in Exhibit C-l attached
hereto and incorporated herein by reference (the “Base Building Work”). Subject
to the provisions of Section 10.5 of the Lease, and any delay caused by Tenant,
the Landlord’s Facade Work described in Exhibit C, and the Base Building Work
described in Exhibit C-l, shall all be substantially completed (defined below)
no later than the date (the “Substantial Completion Date”) which is 120 days
after the Site Plan Approval Date, provided Tenant cooperates with Landlord’s
reasonable and necessary requirements to timely perform such work and coordinate
the same with a corresponding Phase of Tenant’s Work, as applicable, and
provided further that there is no delay caused by Tenant. The Facade Work and
the Base Building Work are sometimes collectively referred to herein as
“Landlord’s Work.”

 

B.   All of Landlord’s Work shall be completed by Landlord’s contractor, in a
good and workmanlike manner employing good materials and so as to conform to all
applicable governmental laws, statutes, ordinances, rules, codes and regulations
(collectively, the “Applicable Laws”). Landlord agrees to cause its architects,
engineers and contractors to coordinate and reasonably cooperate with those of
Tenant to enable Tenant’s Work to be performed on schedule. Subject to the
provisions of Section 10.5 of the Lease, if Landlord fails to substantially
complete all of Landlord’s Work by the date which is 30 days after the
Substantial Completion Date, and such failure is not due to the actions or
inaction of Tenant, then Tenant, at its option, may perform the work to complete
any uncomplete portions of Landlord’s Work, and Landlord shall, within thirty
(30) days after demand therefor, reimburse Tenant for all out of pocket costs
incurred by Tenant in completing such work, together with interest thereon at
the Prime Rate as published in the Wall Street Journal from time to time plus

 

--------------------------------------------------------------------------------


 

two percentage points per annum.

 

C.   The term “substantially completed” as used herein shall mean that the work
to be performed by Landlord pursuant to Exhibits C and C-l has been completed
with the exception of (i) defects in Landlord’s Work of which Tenant shall have
given notice to Landlord within one (1) year after the Substantial Completion
Date, and (ii) minor items which can be fully completed without material
interference with Tenant, and other items which because of the season or weather
or the nature of the item are not practicable to do at the time, provided that
none of said items is necessary to make the Premises tenantable. Any dispute
between the parties as to whether substantial completion of Landlord’s Work has
occurred which continues for thirty (30) days after notice from either party to
the other, may upon request of either party be submitted for resolution to a
mutually acceptable architect whose decision shall be binding on the parties.

 

D.   If Landlord claims that any act or omission by Tenant constitutes a “delay”
caused by Tenant or constitutes a “non-cooperation” by Tenant, then Landlord
shall promptly notify Tenant of the circumstances constituting such delay or
non-cooperation within ten (10) days after Landlord becomes aware of the same.
If Landlord fails to timely notify Tenant as aforesaid, then the purported delay
and/or non-cooperation claim shall be irrevocably waived and Landlord shall not
be entitled to the benefit of any purported claim relating thereto.

 

6.     Tenant’s Work and High Bay Work; Tenant’s Plans. A. All work other than
the Landlord’s Work that is necessary or desirable to prepare the Premises for
Tenant’s use and occupancy shall be performed by Tenant at its expense subject
to the provisions of Paragraph 7 below (such work being referred to herein as
the “Tenant’s Work”). Subject to Landlord’s obtaining site plan approval in
accordance with Paragraph 20(A) below, Tenant shall cause to be constructed, at
Tenant’s expense, subject to the provisions of Paragraph 7 below the High Bay
Premises substantially as shown on and in accordance with the Tenant’s premises
plan which is attached hereto as Exhibit D (the “High Bay Work”). Tenant shall
have the right from and after the Effective Date to perform the Tenant’s Work in
the Existing Premises and the Additional Premises and to access the Property as
necessary to perform the High Bay Work, provided that all such work shall be
conducted without unreasonable interference with the performance of any portion
of Landlord’s Work. All work performed by Tenant shall be done in a good and
workmanlike manner and in compliance with all Applicable Laws. Tenant shall pay
promptly when due the entire cost of any work to the Premises undertaken by
Tenant so that the Premises shall at all times be free of liens for labor and
materials, and Tenant shall forthwith bond against or discharge any mechanics’
liens or other encumbrances that may arise out of such work. Except for
obtaining site plan approval, including the variance required in connection
therewith (all of which shall be Landlord’s obligation pursuant to Paragraph
20(A) below), Tenant shall obtain a building permit(s) from the Town of
Billerica for the Tenant’s Work and the High Bay Work, and shall be responsible
for obtaining the review required under Chapter 34 of the Massachusetts building
code pursuant to Paragraph 20(B) below, at Tenant’s sole expense before
undertaking such work. Tenant shall be responsible, at its expense, for
obtaining a certificate of occupancy from the Town of Billerica for all of
Tenant’s work in the Premises, including the High Bay Premises. Tenant shall
save Landlord harmless and indemnified from all injury, loss, claims or damage
to any person or property occasioned by or growing out of the Tenant’s Work
and/or the High Bay Work, unless

 

--------------------------------------------------------------------------------


 

caused by the negligence or willful misconduct of Landlord or its agents, or
contractors. Tenant agrees to cause its contractors to carry worker’s
compensation insurance in accordance with statutory requirements, comprehensive
public liability insurance covering such contractors on or about the Premises in
amounts at least equal to the limits set forth in Section 4.2.4 of the Lease and
builder’s risk insurance covering Landlord and Tenant as their interests may
appear, against loss or damage by fire, vandalism, malicious mischief and such
risks as are customarily covered by a so-called “extended coverage endorsement”
to the full insurable value of Tenant’s work and to submit certificates
evidencing such coverage to Landlord prior to the commencement of such work. In
addition, Tenant agrees to cause its architects, engineers and contractors to
coordinate and reasonably cooperate with those of Landlord to enable Landlord’s
Work to be performed on schedule. Landlord hereby approves Tenant’s contractor,
J. Calnan & Associates.

 

B.   Tenant shall submit to Landlord architectural, mechanical, electrical and
plumbing construction drawings, plans and specifications (called “Tenant’s
Plans”) necessary to perform the High Bay Work and the Tenant’s Work. The
Tenant’s Plans for the High Bay Premises shall be consistent with the plan
attached as Exhibit D. The preparation of Tenant’s Plans shall be Tenant’s
responsibility at its expense and shall comply with Landlord’s reasonable
submission requirements, which include, without limitation, delivery to Landlord
of five (5) sets of each plan submission. Landlord shall approve or disapprove
in writing the initial submission of any plans within seven (7) business days of
receipt thereof, and any revisions thereof within three (3) business days of
receipt of such revisions, as the case may be, failing which such plans shall be
deemed approved. Landlord’s approval of the Tenant’s Plans shall not be
unreasonably withheld, conditioned or delayed. If any of such plans are
disapproved by Landlord, Landlord shall provide Tenant with specific reasons for
such disapproval (which may include a request for more information), and the
foregoing submission process shall be repeated until all Tenant’s Plans have
been approved (or deemed approved) by Landlord. Tenant’s Plans approved by
Landlord hereunder are referred to herein as “Tenant’s Approved Plans”. Tenant
confirms and acknowledges that the TI Allowance may only be utilized for
portions of Tenant’s Work which upgrade and improve the general condition of the
Building. It is the intent of the parties that the TI Allowance is to be used
for general Building-wide improvements and upgrades, such as improvements and
upgrades that result in the following uses and facilities: assembly, storage,
office, electronics lab (not to exceed 3,000 square feet), cafeteria, conference
room, reception, restrooms and Building support systems. The TI Allowance shall
not be used for the installation or purchase of the diesel tank and gantry.
Tenant shall not make any changes to Tenant’s Approved Plans without obtaining
Landlord’s approval which shall be sought in the manner described above. Tenant
shall be permitted to make minor changes to Tenant’s Approved Plans without
Landlord’s prior approval (“minor changes” meaning changes which are customary
to the trades to accommodate field conditions or to substitute materials of
equal or better quality to meet availability schedules).

 

7.            TI Allowance and Funding of TI Allowance. A. Landlord shall
provide Tenant with a contribution toward the Costs of the Tenant’s Work equal
to $3,200,000.00 (the “TI Allowance”), subject to reduction pursuant to
Paragraph 2(C) hereinabove, and Paragraph 8 hereinbelow. The “Costs of the
Tenant’s Work” shall mean (i) all hard and soft construction costs incurred by
Tenant in connection with any of the Tenant’s Work which is a general Building
upgrade or improvement pursuant to Paragraph 6(B) above, (ii) construction

 

--------------------------------------------------------------------------------


 

management costs, and design and permitting fees, and (iii) up to $350,000.00
for Tenant’s telecommunications/data cabling and moving expenses. In addition,
Landlord shall provide a separate contribution toward the hard and soft costs
incurred by Tenant in performing the High Bay Work of up to $2,500,000.00 (the
“High Bay Allowance”). Notwithstanding the foregoing, Landlord shall have the
right to deduct from the High Bay Allowance the costs incurred by Landlord in
connection with the High Bay Work, which costs shall include architectural and
engineering fees, the cost of geotech investigations performed by Landlord, up
to $58,000.00 for the costs of filing for and obtaining approval of the site
plan modification pursuant to Paragraph 20 below, and the fees of Jim Dangora in
connection with such site plan approval. Any unused portion of the High Bay
Allowance remaining after Landlord deducts Landlord’s costs pursuant to the
preceding sentence may be applied by Tenant to supplement the TI Allowance.

 

B.   On the 31st day following the Site Plan Approval Date, Landlord shall
advance to Tenant (i) $1,000,000.00 of the High Bay Allowance, which Tenant
covenants to use and apply toward the costs of the High Bay Work, and (ii)
$500,000.00 of the TI Allowance, which Tenant covenants to use and apply toward
the Costs of the Tenant’s Work for Phase II and/or Phase III. Notwithstanding
such advances, Tenant shall remain bound by the terms and requirements of
Paragraph 6(B) above, including, without limitation, obtaining Landlord’s
approval of the Tenant’s Plans. Tenant covenants to refund to Landlord any
portion of the foregoing advanced sums that are remaining unused as of December
31, 2008, together with interest. If Tenant fails to refund such unused sums,
and if Tenant’s failure continues for ten (10) days after written notice from
Landlord to Tenant, then such failure shall be an event of default for the
purposes of Section 8.1 of the Lease, and Landlord shall be entitled to avail
itself of all rights and remedies under the Lease and at law for such default.

 

C.   When Tenant has completed any Phase of Tenant’s Work in the Premises,
Tenant shall submit to Landlord from time to time (but not more frequently than
upon completion of any Phase of Tenant’s Work) a requisition for payment from
the TI Allowance, in the form of AIA Document G702 as to hard construction
costs, and in such other form as to soft costs as is reasonably acceptable to
Landlord, setting forth any costs incurred for the Tenant’s Work in such Phase,
together with Tenant’s determination of the rentable floor area of the Phase for
which a disbursement is being requested (which shall be determined by measuring
the entire floor area contained within a Phase, taking measurement from the
outside of any exterior wall and to the middle of any demising wall), subject to
verification by Landlord’s architect, and partial lien waivers executed by
Tenant’s general contractor and all subcontractors, a written statement from
Tenant’s Architect that such Phase of Tenant’s Work has been completed
substantially in accordance with Tenant’s Approved Plans, and a temporary
certificate of occupancy for the Phase for which requisition is being submitted,
and within thirty (30) days following Landlord’s receipt of all of the
foregoing, Landlord shall pay to Tenant the amount of each such requisition, or
in the case of the requisition for Phase II and Phase III (if applicable) shall
apply a credit against such requisition for the sum of the TI Allowance
previously advanced by Landlord to Tenant pursuant to Paragraph B above;
provided that the last requisition hereunder shall not be paid until thirty (30)
days after Tenant’s requisition accompanied by a written statement from Tenant’s
Architect that such Tenant’s Work has been completed substantially in accordance
with Tenant’s Approved Plans, final lien waivers executed by Tenant’s general
contractor and all major subcontractors providing work in excess of

 

--------------------------------------------------------------------------------


 

$25,000.00, and a final certificate of occupancy (except that a temporary
certificate of occupancy shall be acceptable if Tenant’s inability to obtain a
final certificate of occupancy is due to Landlord’s failure to complete the
Landlord’s Work) and other required governmental approvals for the Tenant’s
Work. When Tenant has completed the High Bay Work, Tenant shall submit to
Landlord a requisition for payment of the High Bay Allowance, in the form of AIA
Document G702 as to hard construction costs, and in such other form as to soft
costs as is reasonably acceptable to Landlord, setting forth the costs incurred
by Tenant for the High Bay Work, together with final lien waivers by Tenant’s
general contractor and all major subcontractors providing work in excess of
$25,000.00, a written statement from Tenant’s Architect that the High Bay Work
has been completed substantially in accordance with Tenant’s Approved Plans, and
a final certificate of occupancy for the High Bay Premises, and within thirty
(30) days following Landlord’s receipt of all of the foregoing, Landlord shall
pay to Tenant the amount of the requisition for the High Bay Work, except that
there shall be a credit applied against such requisition for the sum of the High
Bay Allowance previously advanced by Landlord to Tenant pursuant to Paragraph B
above. If any lien is filed against the Property, or any part or interest
therein, arising out of or in connection with the Tenant’s Work and/or the High
Bay Work and such lien or encumbrance is not discharged, insured or bonded over
or otherwise disposed of to Landlord’s reasonable satisfaction within thirty
(30) days after the filing or establishment thereof, then Landlord shall have no
further obligation to disburse any funds from the TI Allowance or the High Bay
Allowance, as applicable, to Tenant unless and until the same is so discharged
or otherwise disposed, in addition to, and not in lieu of, Landlord’s rights and
remedies and Tenant’s obligations on account thereof under the Lease or
otherwise.

 

8.             Rent Reduction. Tenant may elect to spend less than the full TI
Allowance. In the event Tenant so elects, then no later than the date which is
thirty (30) days following the Site Plan Approval Date, Tenant shall notify
Landlord of the amount (the “Reduction Amount”) by which the TI Allowance shall
be reduced. Under no circumstances may the Reduction Amount be greater than
$1,000,000.00. If Tenant exercises such reduction right, the Annual Fixed Rent
Rate specified in Paragraph 3 of this Amendment shall be reduced annually by an
amount which is the sum of the Reduction Amount times 10. Tenant agrees to
execute and deliver to Landlord such reasonable documentation as Landlord
requests to confirm the amount of the Annual Fixed Rent Rate and the Monthly
Fixed Rent Rate as aforesaid.

 

9.             Escrow Fund. If Tenant has not requested payment of the entire
amount of the TI Allowance and the High Bay Allowance on or before the Final
Funding Date in accordance with the terms of paragraph 7B above, then Landlord
shall deposit the portion of such funds remaining as of the Final Funding Date
(such deposit being referred to herein as the “Escrow Deposit”) with a title
company selected by Landlord (which title company shall be subject to Tenant’s
reasonable approval) no later than thirty (30) days prior to the Final Funding
Date. Such escrow agent shall hold and release the Escrow Deposit in accordance
with the terms set forth in the form of escrow agreement attached hereto as
Exhibit F, provided, however, any portion of the Escrow Deposit that is
remaining on deposit with said escrow agent as of December 31, 2008 and which is
not the subject of pending litigation shall be released to Landlord to be used
for general improvements, alterations and upgrades at the Property.

 

10.           Extension Options. A. Provided that as of the date of the notice
specified below,

 

--------------------------------------------------------------------------------


 

Tenant is not in default and has not previously been in default of its
obligations under the Lease, as amended hereby, beyond any applicable grace
period, and provided further that the Lease has not been assigned (except to a
Permitted Transferee (as defined in the Lease and Paragraph 16 of this
Amendment), Tenant shall have the right to extend the term of the Lease for two
additional periods of five (5) years each, each such period to begin immediately
upon the expiration of the then current term of the Lease (the “Extended
Terms”). All of the terms, covenants and provisions of this Lease shall apply to
such Extended Terms except that the Annual Fixed Rent Rate for each such
Extended Term shall be the market rate at the commencement of such Extended
Term, as designated by Landlord. If Tenant shall elect to exercise either of the
aforesaid options, it shall do so by giving Landlord notice in writing of its
intention to do so not later than one (1) year prior to the expiration of the
then current term of the Lease. If Tenant gives such notice, the extension of
the Lease shall be automatically effected without the execution of any
additional documents. The Term specified in paragraph 1 hereof and the Extended
Terms are hereinafter collectively called the “term”.

 

B.   If the Tenant disagrees with Landlord’s designation of the market rate, and
the parties cannot agree upon the market rate, then the market rate shall be
submitted to arbitration as follows:  market rate shall be determined by
impartial arbitrators, one to be chosen by the Landlord, one to be chosen by
Tenant, and a third to be selected, if necessary, as below provided. The
unanimous written decision of the two first chosen, without selection and
participation of a third arbitrator, or otherwise, the written decision of a
majority of three arbitrators chosen and selected as aforesaid, shall be
conclusive and binding upon Landlord and Tenant. Landlord and Tenant shall each
notify the other of its chosen arbitrator within ten (10) days following the
call for arbitration and, unless such two arbitrators shall have reached a
unanimous decision within thirty (30) days after their designation, they shall
so notify the then President of the Boston Bar Association and request him to
select an impartial third arbitrator, who shall be another office building
owner, a real estate counselor or a broker dealing with like types of
properties, to determine market rate as herein defined. Such third arbitrator
and the first two chosen shall hear the parties and their evidence and render
their decision within thirty (30) days following the conclusion of such hearing
and notify Landlord and Tenant thereof. Landlord and Tenant shall share equally
the expense of the third arbitrator (if any). If the dispute between the parties
as to a market rate has not been resolved before the commencement of Tenant’s
obligation to pay Fixed Rent based upon such market rate, then Tenant shall pay
Fixed Rent under the Lease based upon the then current rate until either the
agreement of the parties as to the market rate, or the decision of the
arbitrators, as the case may be, at which time Tenant shall pay any underpayment
of Fixed Rent to Landlord, or Landlord shall refund any overpayment of Fixed
Rent to Tenant. In any event, the Annual Fixed Rent Rate for each Extended Term
shall not be less than the Annual Fixed Rent Rate in effect immediately prior to
such Extended Term.

 

11.          Right to Lease Vacant Space. A. If at any time during the Term of
the Lease, as extended by this Amendment, or any Extended Term, Landlord shall
receive a “bona fide offer” from a third party to lease that remaining portion
of the Building referred to herein as the Vacant Space, Landlord shall first
give Tenant written notice of such offer (“Landlord’s Offer Notice”), including
with such notice a copy of such third party offer, and Tenant shall have a
continuous right of first expansion with respect to entering into an agreement
to lease the Vacant Space on the terms as set forth in subparagraph B or C
below, as the case may be, provided that at the time

 

--------------------------------------------------------------------------------


 

of Landlord’s Offer Notice Tenant is not in default of its obligations under the
Lease beyond any applicable grace period, and provided, further, that at the
commencement of the term for the Vacant Space the initial Tenant herein will
occupy 100% of the Premises. Tenant shall have five (5) business days from
receipt of Landlord’s Offer Notice within which to notify Landlord that Tenant
is exercising its right to lease the Vacant Space. In the event Tenant notifies
Landlord that Tenant does not elect to exercise its right to lease the Vacant
Space, or otherwise fails to respond within the aforesaid 5 business-day period,
Landlord shall have six (6) months to execute a lease for the Vacant Space. For
the purposes of this Paragraph 11, the phrase “bona fide offer” shall mean any
proposal or other writing from a third party not affiliated with Landlord, or
such party’s authorized representative or real estate broker, setting forth the
terms by which such party would enter into a lease for the Vacant Space.

 

B.   In the event Landlord receives a bona fide offer to lease the Vacant Space
during the period commencing on March 1, 2005 and ending on the last day of the
60th calendar month thereafter (such period being the “1st Expansion Period”),
and Tenant exercises its right to lease the Vacant Space, Landlord and Tenant
shall enter into a lease amendment on the terms contained in the offer, except
that (1) Tenant shall pay Fixed Rent with respect to the Vacant Space at the
same rental rate then in effect for the Premises; (2) Tenant’s obligation to pay
Fixed Rent shall commence ninety (90) days from and after the date Landlord
delivers possession of the Vacant Space to Tenant in “as-is” condition; (3)
Landlord shall provide an allowance equal to $15.00 per rentable square foot of
the Vacant Space; and (4) the term for the Vacant Space shall be coterminous
with the term of the Lease.

 

C.   In the event Landlord receives a bona fide offer to lease the Vacant Space
at any time after the expiration of the 1st Expansion Period, and Tenant
exercises its right to lease the Vacant Space, Landlord and Tenant shall enter
into a lease amendment on all the same terms contained in the bona fide offer
presented to Tenant with Landlord’s Offer Notice.

 

12.          Letter of Credit. The performance of Tenant’s obligations under the
Lease, as amended hereby, shall be secured by a letter of credit throughout the
term in accordance with and subject to the following terms and conditions:

 

A.   Amount of Letter of Credit. Concurrently with Tenant’s execution and
delivery of this Amendment, Tenant shall deliver to Landlord an irrevocable
standby letter of credit (the “Original Letter of Credit”) which shall be (i) in
the form of Exhibit E attached to this Amendment (the “Form LC”), (ii) issued by
a bank reasonably satisfactory to Landlord upon which presentment may be made in
Boston, Massachusetts, (iii) in the amount equal to $300,000.00, and (iv) for a
term of at least 1 year, subject to the provisions of Subparagraph B below. The
Original Letter of Credit, any Additional Letters(s) of Credit and Substitute
Letter(s) of Credit are referred to herein as the “Letter of Credit.”

 

B.   Renewal of letter of Credit. Each Letter of Credit shall be automatically
renewable in accordance with the second to last paragraph of the Form LC;
provided however, that Tenant shall be required to deliver to Landlord a new
letter of credit (a “Substitute Letter of Credit”) satisfying the requirements
for the Original Letter of Credit on or before the date 30 days prior to the
expiration of the term of the Letter of Credit then in effect, if the issuer of
such Letter of Credit gives notice of its election not to renew such Letter of
Credit for any additional

 

--------------------------------------------------------------------------------


 

period pursuant thereto. Should any Letter of Credit contain a final expiration
date, in addition to a current expiration date, such final expiration date shall
be no earlier than 45 days following the expiration date of the Lease.

 

C.   Draws to Cure Defaults. If the Fixed Rent, Additional Rent or any other sum
payable to Landlord hereunder shall be overdue and unpaid or should Landlord
make payments on behalf of the Tenant, or Tenant shall fail to perform any of
the terms of this Lease in all cases beyond the expiration of all applicable
notice and cure periods, then Landlord shall have the right, at any time
thereafter to draw down from the Letter of Credit the amount necessary to cure
such default. In the event of any such draw by the Landlord, Tenant shall,
within 30 days of written demand therefor, deliver to Landlord an additional
Letter of Credit (“Additional Letter of Credit”) satisfying the requirements for
the Original Letter of Credit, except that the amount of such Additional Letter
of Credit shall be the amount of such draw.

 

D.   Draws to Pay Damages. In addition, if (i) the Lease shall have been
terminated as a result of Tenant’s default under the Lease beyond the expiration
of the applicable cure period, and/or (ii) the Lease shall have been rejected in
a bankruptcy or other creditor-debtor proceeding, then Landlord shall have the
right at any time thereafter to draw down from the Letter of Credit an amount
sufficient to pay any and all damages payable by Tenant on account of such
termination or rejection, as the case may be, pursuant to Article 8 hereof. In
the event of bankruptcy or other creditor-debtor proceeding against Tenant, all
proceeds of the Letter of Credit shall be deemed to be applied first to the
payment of rent and other charges due Landlord for all periods prior to the
filing of such proceedings.

 

E.    Draws for Failure to Deliver Substitute Letter of Credit. If Tenant fails
timely to deliver to Landlord a Substitute Letter of Credit, then Landlord shall
have the right, at any time thereafter, without giving any notice to Tenant, to
draw down the Letter of Credit and to hold the proceeds thereof (“Security
Proceeds”) in a bank account in the name of Landlord, which may be withdrawn and
applied by Landlord under the same circumstances and for the same purposes as if
the Security Proceeds were a Letter of Credit. Upon any such application of
Security Proceeds by Landlord, Tenant shall, within 30 days of written demand
therefor, deliver to Landlord an Additional Letter of Credit in the amount of
Security Proceeds so applied.

 

F.    Transferability. Landlord shall be entitled to transfer its beneficial
interest under the Letter of Credit or any Security Proceeds in connection with
(i) Landlord’s sale or transfer of the Property, or (ii) the addition, deletion
or modification of any beneficiaries under the Letter of Credit and the Letter
of Credit shall specifically state on its face that it is transferable by
Landlord, its successors and assigns. Landlord shall pay all costs and fees
charged to effect such transfer.

 

G.   Return of Letter of Credit at End of Term. Within 45 days after the
expiration of the term, to the extent Landlord has not previously drawn upon any
Letter of Credit or Security Proceeds held by Landlord, Landlord shall return
the same to Tenant provided that there is not at such time any continuing
default of any of Tenant’s obligations under the

 

--------------------------------------------------------------------------------


 

Lease, and if there is any continuing default, then within ten (10) days after
the curing of such default.

 

H.   Existing Security Deposit. Upon receipt of an acceptable Original Letter of
Credit, Landlord shall return to Tenant the cash security deposit Landlord is
currently holding, and existing Section 4.4 of the Lease shall be deleted and of
no farther force or effect.

 

13.          Nondisturbance and Attornment Agreement. Within sixty (60) days
following the Site Plan Approval Date, Landlord shall obtain from Landlord’s
lender an agreement that Tenant’s rights to possession will not be disturbed so
long as Tenant is not in default beyond the expiration of applicable grace
periods under the Lease, which agreement shall be on such lender’s customary
form, subject to such reasonable changes that Tenant may negotiate.

 

14.          Brokers. Landlord and Tenant warrant and represent to each other
that they have dealt with no broker in connection with this Amendment, other
than Nordblom Brokerage Company and The Staubach Company of New England LLC
(collectively, the “Brokers”) and in the event of any brokerage claims, other
than by the Brokers, against Tenant or Landlord predicated upon prior dealings
with the other, Landlord and Tenant, as the case may be, agree to defend the
same and indemnify and hold the other harmless against any such claim. Landlord
shall be responsible for paying the commission due to the Brokers pursuant to a
separate agreement between Landlord and the Brokers.

 

15.          Yield-up. Tenant shall be required to remove, upon the expiration
or earlier termination of the term of the Lease, its diesel tank and the outside
gantry, all specialty chemical rooms, specialty plumbing, process piping, and
Tenant’s old data wiring and cabling which had been previously abandoned by
Tenant, and shall repair any damage to the Building or Property caused by such
removal in accordance with the requirements of said Section 6.1.9. In addition,
Landlord, at the time Landlord responds to the Tenant’s Plans, shall identify
those items that must be removed at the expiration of the term. Notwithstanding
the foregoing or anything to the contrary in Section 6.1.9 of the Lease,
Landlord shall not require Tenant to remove items of general and customary use
in office and R&D buildings, such as: partitions, ceiling, lights, HVAC systems,
flooring, doors, non-specialty plumbing and life safety systems.

 

16.          Assignment and Subletting. Section 6.2.1 of the Lease is amended as
of the Effective Date by expanding the definition of “Permitted Transferees”
specified in the first sentence of said Section 6.2.1 to include any entity that
acquires all or substantially all of the stock or assets of Tenant, so long as
the net worth of the resulting entity is not less than the net worth of Tenant
immediately prior the date of such acquisition. In addition, Tenant may assign
the Lease in its entirety, or sublease up to 50,000 square feet of the Premises
(and Landlord’s termination and recapture rights set forth in Section 6.2.1 of
the Lease shall not apply in either case) to any party of a type and quality
suitable for a suburban flex/R&D building; provided Tenant obtains Landlord’s
prior written consent which shall not be unreasonably withheld, conditioned or
delayed.

 

17.          Roof Replacement. Prior to February 29, 2012, Landlord and Tenant
shall cooperate to reasonably determine whether and when the roof of the
Building should be

 

--------------------------------------------------------------------------------


 

replaced. Landlord shall have no obligation to consult with Tenant concerning
roof replacement after such date.

 

18.         Signs. Notwithstanding anything to the contrary contained in the
Lease, Tenant shall be permitted to erect, at its expense, interior and exterior
signage in accordance with Landlord’s sign rendering dated April 20, 2004. All
Tenant’s signage shall conform to all applicable local ordinances and Landlord’s
sign policy for the Building and shall be maintained by Tenant in good repair
throughout the term of the Lease. Landlord will install two (2) tenant/Building
identification signs directing visitors to the main Building entrance and
parking.

 

19.         No Competitors. So long as American Science and Engineering Inc.
occupies 100% of the Premises, Landlord shall not lease any space in the
Building to the following entities:  Smiths Heimann; Analogic; OSI/Rapiscan;
SAIC; and L-3.

 

20.          Governmental Approvals. A. Tenant’s right to perform the High Bay
Work is conditioned upon Landlord obtaining from the Town of Billerica approval
of a modified site plan that contemplates the construction of the High Bay
Premises. Landlord agrees to apply for and take all necessary steps to obtain
approval of the site plan modification from the Town of Billerica. Tenant,
without obligating itself to incur any costs or expenses, shall assist and
cooperate with Landlord with respect to obtaining such approval so far as
Landlord reasonably requests. Landlord shall use diligence to obtain such
approval on or before February 1, 2005. However, if Landlord, after having
diligently prosecuted its application therefor, fails to obtain such approval on
or before May 1, 2005 (the “Outside Approval Date”), then Tenant may elect to
either (i) postpone the Outside Approval Date for one period of thirty (30) days
from the date of Tenant’s election notice, or (ii) terminate the Lease effective
as of the date which is one year from the date of Tenant’s election notice (the
“Effective Termination Date”), provided Tenant gives Landlord written notice of
its election within ten (10) days after the Outside Approval Date, which notice
shall specify whether Tenant is electing to postpone the Outside Termination
Date or to terminate the Lease as of the Effective Termination Date. Tenant may
elect to postpone the Outside Termination Date only once. After postponement,
Tenant’s sole right with respect to any delay in obtaining site plan
modification shall be to terminate the Lease as set forth in this paragraph. If
Tenant timely exercises its option to terminate the Lease, then (A) Tenant shall
have no right to occupy the Additional Premises and Paragraph 2 hereof shall be
void and of no effect, (B) Tenant’s right to occupy the Temporary Space shall
expire and Tenant shall vacate and yield up the Temporary Space in accordance
with the terms of Paragraph 4.C above within ten (10) business days after the
date of Tenant’s election notice as aforesaid, (C) the Lease shall continue in
effect with respect to the Existing Premises and Tenant shall pay Fixed Rent to
Landlord at the Annual Fixed Rent Rate and Monthly Fixed Rent Rate of
$604,800.00 and $50,400.00, respectively, until the Effective Termination Date
(D) Tenant shall continue to pay to Landlord amounts on account of Taxes and
Operating Costs with respect to the Existing Premises, and (E) on the Effective
Termination Date, the Lease, as amended hereby, shall terminate without the need
for any further documentation and the parties shall have no further accruing
liability or obligation to each other.

 

B.            Tenant acknowledges that Tenant shall be required to comply with
Chapter 34 of the state Building Code dealing with renovations to existing
structures. Tenant shall, at its sole

 

--------------------------------------------------------------------------------


 

expense, cause its architect to coordinate and prepare the requisite structural
review and report and submit the same to the Town of Billerica; provided,
however, that Tenant shall first submit such report (together with Tenant’s
structural engineer’s review) to Landlord for Landlord’s review and input prior
to submitting the same with the Town.

 

21.         Structural Upgrades. In light of Tenant’s concern that certain
structural upgrades might be required by the Building Inspector of the Town of
Billerica on account of Tenant’s Building improvements, Landlord and Tenant have
agreed to establish the responsibilities of the parties with respect to such
requirements. Provided that Tenant’s design of the High Bay Premises will not
necessitate any structural changes to the Building to accommodate the High Bay
Work, and provided, further, that Tenant does not intend to place any equipment
on the roof of the Building nor place any hanging equipment from the structure
of the Building, then if the Building Inspector requires any structural upgrades
to the Building to comply with applicable building code requirements, Landlord
shall perform the structural upgrade work so required, and the cost of such work
up to $100,000.00 shall be shared equally between Landlord and Tenant (so that
Tenant shall only be responsible for directly paying Landlord up to $50,000.00
of the cost of the work). The cost of such structural work which exceeds
$100,000.00, if any, shall be deemed a “capital expenditure” for the purposes of
Section 4.2.3 of the Lease and the amortized portion thereof shall be included
in Operating Costs to be paid for by Tenant in accordance with the provisions of
said Section 4.2.3.

 

22.           Other Modifications. As of the Effective Date, Sections 2.3, 4.4
and 10.8 of the Lease are deleted, and Article 3 of the Lease shall have no
further force or effect with respect to this Amendment.

 

23.           Miscellaneous. Each of the parties hereto represents and warrants
to the other that the person executing this Amendment on behalf of such party
has the full right, power and authority to enter into and execute this Amendment
on such party’s behalf and that no consent from any other person or entity is
necessary as a condition precedent to the legal effect of this Amendment. All
prior understandings and agreements between the parties with respect to the
subject matter of this Amendment are merged within this Amendment, which alone
fully and completely sets forth the understanding of the parties with respect
thereto. This Amendment may not be changed or modified nor may any of its
provisions be waived orally or in any manner other than by a writing signed by
the party against whom enforcement of the change, modification or waiver is
sought. If not otherwise defined, capitalized terms used herein shall have the
same meanings as defined in the Lease.

 

24.           Attorneys’ Fees. In the event any litigation between Landlord and
Tenant arises with respect to any matter relating to Landlord’s Work (including,
without limitation, Landlord’s failure to reimburse Tenant for Tenant’s costs
under Paragraph 5(B) above), Tenant’s Work, the funding of the TI Allowance, or
the Escrow Deposit, the prevailing party shall recover from the other party its
costs and attorneys’ fees incurred in enforcing or defending its rights
hereunder through final judgment and appeal.

 

--------------------------------------------------------------------------------


 

As amended hereby, the Lease is ratified and confirmed in all respects and shall
continue in full force and effect. The recitals appearing at the beginning of
this agreement are hereby incorporated into this Amendment.

 

Executed under seal as of the date first written above.

 

 

 

LANDLORD:

 

 

 

MIDDLELEX DEVELOPMENT LIMITED
PARTNERSHIP

 

 

 

 

 

By:

Route 3 Associates, general partner

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

As Trustee and not individually

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

As Trustee and not individually

 

 

 

 

 

 

TENANT:

 

 

 

AMERICAN SCIENCE AND ENGINEERING INC.

 

 

 

 

 

By:

/s/ Anthony R. Fabiano

 

 

Name:

  Anthony R. Fabiano

 

 

  Title:

  President & CEO

 

 

--------------------------------------------------------------------------------